FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 15, 2021

                                    No. 04-20-00467-CV

                              IN RE Stephen Patrick BLACK,

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                         Honorable Gary L. Steel, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       The panel has considered the appellant's motion to amend motion for rehearing and the
motion is GRANTED. The appellant's amended motion for rehearing is DENIED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court